Citation Nr: 0831690	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating greater than 20 percent for cervical 
spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1979 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The veteran had a hearing before the Board 
in March 2004 and the transcript is of record.

The case was brought before the Board in August 2004 and 
again in January 2006, at which times the claim was remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include affording him a VA examination and consideration of 
all applicable regulations (to include prior versions of the 
cervical spine rating criteria). The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claim must once again be remanded.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran, in alleging entitlement to an increased rating 
for his cervical spine disability, is mainly alleging 
entitlement due to neurological manifestations of his 
cervical spine disability.  Specifically, he alleges he feels 
numbness, pain and tingling down both arms due to his 
cervical spine radiculopathy.  The Board notes that the 
rating criteria for cervical spine disabilities allows for a 
separate disability rating for any neurological 
manifestations found due to the spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) 
(2007).  Currently, the veteran does not have a separate 
compensable rating for his cervical spine radiculopathy.  
This aspect of the veteran's cervical spine disability is 
intertwined with the claim of entitlement to an increased 
rating. 

The veteran is also service-connected for left hand carpal 
tunnel syndrome.  The RO has declined assigning him a 
compensable rating for his cervical spine radiculopathy due, 
in part, to avoiding double-compensation for the same 
manifestations as his other service-connected disability.  

The medical evidence clearly indicates cervical radiculopathy 
throughout the appellate period, including radiating neck 
pain down both shoulders, but mostly down the left arm.  It 
is clear from the medical evidence, especially the most 
recent March 2008 VA examination, that this radiculopathy is 
distinct and different from the veteran's carpal tunnel 
syndrome.  No medical evidence, however, explicitly and 
clearly indicates which nerve(s) is(are) affected due to 
cervical spine radiculopathy versus the veteran's left hand 
carpal tunnel syndrome.

The evidence is not currently sufficient to rate this aspect 
of the veteran's increased rating claim.  A new VA 
examination is indicated.  The examiner should be advised to 
specify which nerve(s) is(are) affected by the cervical spine 
disability versus the veteran's left hand carpal tunnel 
syndrome.  

As explained above, the Court further defined the VA's duty 
to notify obligations in increased rating claims in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  According to 
Vazquez-Flores, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Vazquez-Flores was decided during the pendency of this appeal 
and therefore the veteran did not receive such notice in the 
exact form described.  Although it is clear from other notice 
letters sent to the veteran that he ultimately received all 
information required in Vazquez-Flores, since it is necessary 
to remand this case for other reasons, the RO should send the 
veteran corrective VCAA notice.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to his claim for a 
compensable rating for cervical spine 
radiculopathy, a letter advising them of 
the information detailed in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Kansas City, Kansas from May 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After records are obtained, to the 
extent available, the veteran should be 
scheduled for an appropriate VA 
examination to assess the extent and 
current severity of his cervical spine 
radiculopathy. All necessary tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  The examiner should clearly 
indicate the nerve(s) affected and the 
manifestations attributed to his cervical 
spine disability versus his left carpal 
tunnel syndrome.  The examiner must 
provide clear explanations for each 
finding and opinion expressed.

4.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






